Title: John Quincy Adams to Joshua Johnson, 11 October 1797
From: Adams, John Quincy
To: Johnson, Joshua


        
          Dear Sir.
          London 11. October 1797.
        
        I received your obliging letter dated in Margate Roads just before your departure. I had indeed long observed your distress and that of your family. I was not particularly acquainted with its causes, nor was it a subject upon which I thought it proper or necessary to enquire
        You expected that the step upon which you determined would expose you to censure; but as you observe you thought it the best you could take to do equal Justice to all.— The turn of affairs here has not been such as your friends could have wished— Appearances and allegations are advanced which bring in question something more than merely your credit, and unfortunately your friends have not the means of refuting them in their power.
        I enclose to you a copy of a letter I have received from Mr: Delius at Bremen: I can see no honourable motive upon which he could address it to me; but it is such as calls for animadversion from you.
        Your affairs in America, as you represented them to me, are amply sufficient to satisfy every claim upon you in Europe, and to leave you still a decent property. Let me urge you then Sir by every consideration of regard for yourself and your family, to consider Justice to your creditors as the most imperious of your obligations.— To render it speedily, and amply, however unkind you may think their

treatment of you has been.— I urge it, because I cannot suspect you of an unnecessary misrepresentation of your affairs to me, and because if your statement was correct it will be perfectly and largely within your power.
        With respect to the Execution of your Will, I hope there will be, these many years no occasion for it— But as far as my situation may leave me the possibility to co-operate in it, I shall always cheerfully contribute to it, or to any other service that I can render to yourself or your family.
        With my affectionate regards to Mrs: Johnson, and all the children, I remain, Dear Sir, / [your friend &] very hble: Serv1:
        
          John Q. Adams.
        
      